Title: To Thomas Jefferson from Moustier, 12 August 1788
From: Moustier, Elénore François Elie, Comte de
To: Jefferson, Thomas


          
            
              Monsieur
            
            à Newyork le 12. Août 1788
          
          La lettre que vous m’avez fait l’honneur de m’ecrire le 17. de Mai est la premiere et la seule que j’aie reçu en reponse aux miennes depuis mon arrivée ici. La depredation qui se commettoit dans l’administration des paquebots meritoit sans doute d’etre reprimée, mais il etoit facile de les assujettir à un meilleur regime aulieu de prendre le parti de les suprimer. J’espere qu’on sera revenu de cette idée qu’un premier mouvement d’humeur aura fait naitre. J’ai envoyé à la fin de Mars un plan très detaillé sur cet objet, dans lequel j’indiquois les moyens de concilier l’economie avec l’avantage du service. Si vous voulez demander un rendez-vous à M. Le Baron d’Ogny, Intendant General des postes, pour vous entretenir avec lui de l’etablissement des paquebots, je l’ai prevenu qu’il pourroit tirer de vous beaucoup d’eclaircissemens. Je mets le plus grand interêt à contribuer à tout ce qui peut fortifier et augmenter les liens qui peuvent unir nos deux Nations. Il y a beaucoup de besogne à suivre pour y parvenir. Le nombre de personnes qui reunissent les lumieres aux bonnes intentions et qui sont comme vous, Monsieur, de bons patriotes, n’est pas fort considerable dans ce pays-ci.—Je n’ai du moins pas eû le bonheur d’en rencontrer beaucoup. J’aurois bien desiré de pouvoir realiser l’idée de me former une Societé particuliere, où je comptois mettre beaucoup de simplicité, de franchise et d’aisance. J’ai proposé à plusieurs personnes le diné intime, The family dinner. Une seule a bien voulu repondre à cette avance, c’est votre ami Mr. Maddisson, que je serois vraiment fort aise de voir plus souvent. Mais il a fait une longue et heureuse absence, depuis son retour je l’ai vû des momens. Vos Senateurs passent un tems infini à des debats sur le sejour futur d’un Corps qu’ils oublient qui ne doit resembler à l’actuel que de nom. On a fait une affaire d’Etat d’une question qui n’en devoit pas faire une et les personalités s’en sont melées. Heureusement que le Congrès actuel expire et que les fautes qu’il a commises peuvent servir de leçons au futur. Ce n’est pas une petite besogne ni celle d’un jour que d’etablir un Gouvernement même en theorie. Cependant on manque encore beaucoup plus de pratique que de theorie dans les E.U. Il est bon d’avoir une certaine confiance dans ses forces, mais la presomption qui en est l’excès peut produire de grands inconveniens. Vous aurez dans votre nouveau Gouvernement une ecole pour former des hommes d’Etat; voilà ce qu’il faut aux Americains. Il y a des lumieres, des connoissances, mais peu d’habitude du Gouvernement surtout en grand. Le Gouvernement de Virginie vient malheureusement de nous en donner un facheux exemple en compromettant son Etat avec le Roi par une conduite dont j’ai eû ordre de demander satisfaction. Les Americains se mettent à cheval sur la loi pour s’autoriser de procédés qui doivent repousser tous les etrangers de chez eux à moins qu’ils ne se fassent citoiens. Le nouveau Gouvernement général ne sauroit trop se presser de remedier au vice de la legislation sur le Commerce et surtout envers les Etrangers. Je presenterai mes demandes, tout dependera des gens à qui j’aurai à faire. Je desire qu’ils soient eclairés et bien intentionés pour leur patrie. Avec du tems et de la patience il faut esperer que nous verrons naître de bonnes mesures tant au dehors qu’au dedans. Le chaos commence à se debrouiller, L’ordre s’etablira par degrés.—Si vous aviez le tems de lire les anciens monumens de notre histoire, les procès verbaux des Etats Generaux, des Assemblées de Notables, les remontrances des Parlemens, les rivalités de maisons de France, d’Angleterre, de Bourgogne, d’Autriche, les ligues, les guerres qui en sont resultés, vous verriez qu’il y a peu de choses nouvelles dans ce qui dit à vos oreilles et se passe sous vos yeux. La nation Françoise est vive, active, inquiete; il lui faut du mouvement de l’occupation. Elle n’a jamais été plus redoutable au dehors qu’à la suite des fermentations interieures. Dans le moment actuel le plus grand mal est de ne pas s’entendre. Le Roi veut le bonheur de la Nation. Le gros de la nation est foncierement plus moderé qu’on ne le croit. Elle sent qu’Elle est faite pour vivre sous un Chef. Quelques ambitieux brouillent les choses; ils veulent se mettre entre le Pere et les enfans. Le Pere et les enfans se raprocheront, les brouillons seront sacrifiés, ils n’auront que ce qu’ils meritent. Les crises sont necessaires aux grands Etats. J’augure bien de celle où se trouve ma patrie. La votre, Monsieur, eprouve celles de l’enfance. Heureusement que personne n’est interessé à la troubler. Pour moi je serai toujours très heureux quand je pourrai contribuer par mes bons offices à lui procurer les secours de son plus ancien et plus naturel Allié et ami. Je ne demande qu’un peu de raison de tems en tems dans les pretentions.
          Je compte partir demain pour assister à un Traité de Sauvages avec l’Etat de N.Y. On craint que le grand Traité n’ait pas pû avoir lieu avec les Commissaires du Congrès. Les Sauvages veulent s’oposer aux etablissemens sur le territoire qui forme le Gouvernement de l’Ohio. A mon retour je visiterai les 4. Etats de l’Est. Je suis obligé de differer mon voyage en Virginie jusqu’au printems. Agreez les nouvelles assurances du très sincere et parfait attachement avec lequel j’ai l’honneur d’etre, Monsieur, Votre très humble et très obeissant Serviteur,
          
            Le Cte. De Moustier
          
          
            J’attends le Vin de Frontignan. Les occasions entre Bordeaux et N.Y. sont rares.
            Ma Soeur est incommodée et malgré celà occupee de ses preparatifs de voyage, ce qui l’empêche de repondre à votre Souvenir. Elle me charge de vous assurer de ses amitiés.
          
        